United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Point Pleasant Beach, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1308
Issued: January 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2019 appellant, through counsel, filed a timely appeal from a December 21,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated August 16, 2017, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 12, 2016 appellant, then a 49-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on November 1, 2016 he strained his left knee while
turning to reach for dropped mail while in the performance of duty.
In a development letter dated November 29, 2016, OWCP advised appellant that further
factual and medical evidence was necessary to establish his claim. It provided him a questionnaire
for completion and afforded him 30 days to submit the necessary evidence. Appellant did not
respond.
By decision dated December 30, 2016, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record was insufficient to establish the medical component of fact of
injury as no medical condition was diagnosed. It concluded, therefore, that the requirements had
not been met to establish an injury as defined by FECA.
On January 17, 2017 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held telephonically
on June 30, 2017.
In a July 10, 2017 report, Dr. Karl R. Blum, a Board-certified orthopedic surgeon, noted
that he examined appellant on November 10, 2016 for a twisting injury of the left knee which
appellant indicated occurred at work on November 1, 2016. He indicated that the magnetic
resonance imaging (MRI) scan revealed a medial meniscal tear and some bone marrow edema at
the posteromedial aspect of the tibial plateau consistent with either a contusion or degenerative
changes. Dr. Blum identified the diagnosis as “rule out medial meniscal tear.” He then opined
that appellant sustained a medial meniscal tear to appellant’s left knee causally related to the
November 1, 2016 employment incident.
By decision dated August 16, 2017, an OWCP hearing representative modified the
December 30, 2016 decision to reflect that, although there was a medical diagnosis, the claim
remained denied as the medical evidence of record was insufficient to establish that appellant’s
diagnosed left knee condition was causally related to the accepted November 1, 2016 employment
incident.
On August 1, 2018 appellant, through counsel, requested reconsideration. Counsel
discussed Dr. Blum’s previously submitted report of July 10, 2017 and indicated that Dr. Blum
had access to the MRI scan. He argued that it was error for OWCP’s hearing representative to
deny appellant’s claim when Dr. Blum specifically opined that the medial meniscal tear to
appellant’s left knee was causally related to the claimed November 1, 2016 employment injury.
A November 15, MRI scan left knee was submitted to the record which revealed: bone
marrow edema at the posterior aspect of the medial tibial plateau, consistent with osseous

2

contusion; a horizontal tear, reaching inferior meniscal surface at the posterior horn of the medial
meniscus; small joint effusion; and cystic lesion, suggestive of ganglion.
By decision dated December 21, 2018, OWCP denied appellant’s request for
reconsideration of the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration, without
reopening the case for a review on the merits.8
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.9 He or she needs only
to submit relevant, pertinent evidence not previously considered by OWCP.10 When reviewing an
OWCP decision denying merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.11

4

This section provides in pertinent part: [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.606(b)(3).

8

Id.

9

J.F., Docket No. 17-1508 (issued March 28, 2018).

10

C.F., Docket No. 18-0360 (issued July 19, 2018); Mark H. Dever, 53 ECAB 710 (2002).

11

See T.B., Docket No. 19-0029 (issued June 21, 2019); C.F., id.; Annette Louise, 54 ECAB 783 (2003).

3

The Board also has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a claim.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
The Board notes that the underlying issue in this case was whether appellant’s left knee
condition was causally related to the accepted November 1, 2016 employment incident. That is a
medical issue which must be addressed by relevant medical evidence not previously considered.13
In his August 1, 2018 request for reconsideration, counsel alleged that it was error for
appellant’s claim to be denied as he concluded that the medical evidence demonstrated that
appellant sustained a medial meniscal tear of the left knee causally related to the November 1,
2016 employment incident. Causal relationship is a medical issue which must be addressed by
relevant medical evidence not previously considered.14 As the issue is medical in nature, it can
only be resolved through the submission of medical evidence. Counsel’s opinion regarding the
sufficiency of the medical evidence is not medical evidence and is therefore irrelevant to the
medical issue of causal relationship.15 Thus, the arguments on reconsideration did not show that
OWCP erroneously applied or interpreted a specific point of law, or advance a new and relevant
legal argument not previously considered by OWCP. Consequently, appellant was not entitled to
a review of the merits based on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
The Board further finds that appellant has not submitted relevant and pertinent new
evidence in support of his request for reconsideration. While OWCP received the November 15,
2016 MRI scan report, the Board has explained that diagnostic studies lack probative value as they
do not address whether the accepted employment incident caused any of the diagnosed
conditions.16 This report is therefore irrelevant and does not constitute a basis for reopening the
claim as it does not address the particular issue involved.17 Appellant was therefore not entitled to
a review of the merits of his claim based on the third requirement under 20 C.F.R. § 10.606(b)(3).

12

See M.E., Docket No. 18-0553 (issued November 5, 2018); S.T., Docket No. 17-0790 (issued May 22, 2018);
M.E., 58 ECAB 694 (2007).
13

R.S., Docket No. 19-0312 (issued June 18, 2019); D.L., Docket No. 16-0342 (issued July 26, 2016).

14

Id.

15

B.S., Docket No. 17-0697 (issued April 25, 2018); Y.S., Docket No. 08-0440 (issued March 16, 2009).

16

N.P., Docket No. 18-0173 (issued August 21, 2019); M.S., Docket No. 19-0587 (issued July 22, 2019).

17

See supra note 12.

4

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.18
On appeal counsel asserts that OWCP erred in issuing a nonmerit decision as appellant had
offered both new medical evidence and legal argument not previously considered by OWCP. For
the reasons set forth above, appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18
See S.M., Docket No. 18-0673 (issued January 25, 2019); A.R., Docket No. 16-1416 (issued April 10, 2017);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

5

